Name: Council Regulation (EEC) No 1155/92 of 28 April 1992 amending Regulation (EEC) No 3301/91 on the arrangements for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/ 17. 5. 92 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1155/92 of 28 April 1992 amending Regulation (EEC) No 3301/91 on the arrangements for imports of certain textile products originating in Yugoslavia Whereas determination and monitoring of the origin of textile products imported under those arrangements from the territories in question should continue to be governed by current Community rules and regulations on those matters, HAS ADOPTED THIS REGULATION : Article 1 In the title, recitals, Articles of and Annexes to Regulation (EEC) No 3301 /91 , as amended by Regulation (EEC) No 52/92, 'Yugoslavia' and 'Socialist Federal Republic of Yugoslavia' shall read as follows : 'the Republic of Croatia, the Republic of Slovenia, the Republic of Bosnia ­ Herzegovina and the Yugoslav Republics of Macedonia, Montenegro and Serbia'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 3301 /91 (') the Council established Community quantitative quotas for imports of certain textile products originating in Yugoslavia, following the suspension by Regulation (EEC) No 3300/91 (2) of the trade concessions provided for in the Cooperation Agreement concluded by the European Economic Community with the Socialist Federal Repu ­ blic of Yugoslavia (3) and in related protocols and instru ­ ments, including the Additional Protocol on trade in textile products ; Whereas by Regulation (EEC) No 52/92 (4) the Council extended into 1992 the provisions of Regulation (EEC) No 3301 /91 ; Whereas certain republics which were part of the Socialist Federal Republic of Yugoslavia until 1 January 1992 have become independent States ; Whereas the economic conditions in the Community which led to the establishment of the quantitative quotas still exist, notwithstanding the new independent status of the republics in question ; Whereas it is essential to provide an institutional frame ­ work which allows trade in textile products from any territory which was formerly part of the Socialist Federal Republic of Yugoslavia to develop in a uniform manner ; Article 2 In compliance with Regulation (EEC) No 3301 /91 , the origin of products must be confirmed by a certificate of origin issued by the appropriate authorities in the republics referred to in Article 1 or, where applicable, by other forms of proof allowed by Community rules and regulations on the matter (s). Article 3 This Regulation shall enter into force on the day , following its publication in the Official Journal of the European Communities. (') OJ No L 315, 15. 11 . 1991 , p. 3 . Regulation as amended by Regulation (EEC) No 52/92 (OJ No L 6, 11 . 1 . 1982, p. 1 ). (2) OJ No L 315, 15. 11 . 1991 , p. 1 . O OJ No L 41 , 14. 2 . 1983, p. 1 . (4) OJ No L 6, 11 . 1 . 1992, p. 1 . O Regulation (EEC) No 802/68, (OJ No L 148, 28. 6. 1968, p. 1 ) and Regulation (EEC) No 616/78, (OJ No L 84, 31.3. 1978, p. !) ¢ No L 122/2 Official Journal of the European Communities 7. 5. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1992. For the Council The President Arlindo MARQUES CUNHA